t c memo united_states tax_court kadimah chapter kiryat ungvar petitioner v commissioner of internal revenue respondent docket no filed date kenneth h silverberg and jason gonzalez for petitioner linda p azmon for respondent memorandum findings_of_fact and opinion kerrigan judge respondent issued a notice_of_determination of worker classification regarding petitioner’s liabilities under the federal_insurance_contribution_act fica and petitioner’s income_tax_withholding itw imposed by sec_3401 through for the last three quarters of tax_year and all quarters in tax years and taxable periods at issue respondent reclassified four persons--marcel gross avrohom zachariash mark knopfler and myron schwartz--as petitioner’s employees for the taxable periods at issue and determined deficiencies with respect to petitioner’s federal employment_taxes as follows tax period ended type of tax fica itw fica itw fica itw fica itw fica itw fica itw fica itw amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number we note that the stipulation of facts lists mr zachariash’s first name as avrohom while the transcript of record lists it as abraham fica itw fica itw fica itw fica itw fica itw fica itw fica itw fica itw big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent also determined that petitioner was liable for additions to tax under sec_6651 and and penalties under sec_6656 as follows additions to tax sec_6651 dollar_figure big_number sec_6651 dollar_figure big_number penalty sec_6656 dollar_figure year big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the parties have reached a settlement to legally classify messrs gross zachariash and knopfler as petitioner’s employees for the taxable periods at issue the parties have deemed that some of the amounts paid to messrs gross zachariash and knopfler are wages and the parties have agreed that petitioner is liable for tax under fica and for itw with respect to those wages the parties have also agreed that petitioner is liable for additions to tax under sec_6651 and penalties under sec_6656 with respect to those wages respondent has conceded that petitioner is not liable for additions to tax pursuant to sec_6651 with respect to wages paid to all four workers including mr schwartz the issues remaining for consideration are the following whether mr schwartz should be legally classified as petitioner’s employee for the taxable periods at issue whether petitioner is entitled to relief under the revenue act of pub_l_no sec_530 stat pincite as amended sec_530 which deems an individual not to be an employee in certain circumstances with respect to mr schwartz whether petitioner is liable for additions to tax under sec_6651 with respect to wages paid to mr schwartz and whether petitioner is liable for penalties under sec_6656 with respect to wages paid to mr schwartz findings_of_fact some of the facts are stipulated and are so found petitioner a corporation exempt from federal taxation pursuant to sec_501 had its principal_place_of_business in new york at all relevant times petitioner’s incorporation petitioner was incorporated in new york on date under article of the religious corporations law of new york according to petitioner’s certificate of incorporation petitioner was organized to maintain a house of worship with a principal place of worship in brooklyn new york the certificate of incorporation states that petitioner was organized exclusively for one or more of the purposes specified in sec_501 of the internal_revenue_code of and shall not carry on any activities not permitted to be carried on by a corporation exempt from federal income_tax under sec_501 of the internal_revenue_code of the certificate of incorporation further states that no part of petitioner’s net_earnings shall inure to the benefit of any member trustee director officer of the corporation or any private shareholder except that reasonable_compensation may be paid for services rendered to or for the corporation and no member trustee or officer shall be entitled to share in the distribution of any of the corporate assets upon dissolution of the corporation petitioner’s original board_of directors and trustees board included mr schwartz and mr knopfler mr knopfler who served as trustee director was trained as a certified_public_accountant mr schwartz resigned from his position on the board in date upon mr schwartz’s resignation messrs gross and zachariash joined mr knopfler as members of the board mr gross earned a bachelor’s degree in accounting and ran his own accounting firm which had other exempt_organizations as clients messrs gross zachariash and knopfler remained on the board during the taxable periods at issue mr knopfler died in since incorporation petitioner has never filed any federal_income_tax returns including forms u s_corporation income_tax return and forms return of organization exempt from income_tax likewise petitioner has never filed any federal employment_tax returns including form sec_941 employer’s quarterly federal tax_return forms employer’s annual federal unemployment futa_tax return and forms annual return of withheld federal_income_tax rabbi bernard j schwartz rabbi schwartz was born in his son mr schwartz was born in from through rabbi schwartz was the rabbi at temple kadimah an independent jewish congregation unaffiliated with any other synagogue temple kadimah was located in a three-story building in brooklyn new york rabbi schwartz owned the building until while rabbi schwartz was at temple kadimah the first floor of the building operated as a synagogue the second floor operated as a hebrew school and the third floor operated as a residence for rabbi schwartz his wife and mr schwartz in rabbi schwartz retired from temple kadimah he was not employed as a rabbi by any organization after his retirement before he retired rabbi schwartz arranged for the funds in temple kadimah’s bank account to be transferred to a bank account in petitioner’s name rabbi schwartz was never affiliated with petitioner he never provided services to petitioner he was never a member of petitioner’s board and he never possessed signatory authority over any of petitioner’s bank accounts rabbi schwartz died in date mr schwartz died in date rabbi menashe klein rabbi klein was well known in petitioner’s community and abroad he was a member of the jewish decisers and received questions throughout the world about jewish law and custom rabbi klein presided over khal ungvar an incorporated congregation and synagogue legally distinct from petitioner at all relevant times khal ungvar was exempt from federal_income_tax pursuant to sec_501 and its principal place for the conduct and operation of religious services and business operations was in brooklyn new york khal ungvar’s constitution and bylaws state that t he objectives of khal ungvar shall be exclusively religious charitable and educationable within the meaning of sec_501 and that the function of khal ungvar will be to serve as a synagouge sic additionally khal ungvar’s constitution and bylaws state that khal ungvar may exercise the power among other things t o solicit accept receive hold and administer funds exclusively for khal ungvar’s stated objectives and to that end to take and receive by bequest devise gift or benefit of trust but not as trustee of any trust finally khal ungvar’s constitution and bylaws state that khal ungvar shall not be conducted or operated for profit and no part of the net_earnings of khal ungvar shall inure to the benefit of any member or individual and that no part of the net_earnings property or assets of khal ungvar shall be used other than for khal ungvar’s stated objectives messrs gross zachariash and knopfler all had close relationships with rabbi klein mr gross was one of rabbi klein’s former students they had a close business and familial relationship they spoke at least once a week mr zachariash was rabbi klein’s secretary he has worked at khal ungvar for over years mr zachariash compared his experience with rabbi klein to that of the papal secretary mr knopfler was one of rabbi klein’s former students as well as his close disciple and adviser rabbi klein was never affiliated with petitioner he never provided services to petitioner he was never a member of petitioner’s board and he never possessed signatory authority over any of petitioner’s bank accounts rabbi klein died in at trial mr zachariash testified that he worked for kiryat ungvar an israeli nonprofit organization legally distinct from petitioner but the rest of the record including the stipulation of facts indicates that he worked for khal ungvar the kings point residence on date petitioner purchased a residence in kings point new york kings point residence mr schwartz found the kings point residence for petitioner before the purchase mr schwartz retained a real_estate appraiser who prepared a comparative sales analysis for him petitioner did not obtain a mortgage or any type of loan to purchase the kings point residence which had a tennis court and a swimming pool soon after the purchase petitioner agreed to lease the kings point residence to the family of rabbi bernard j schwartz which included rabbi schwartz’s wife and mr schwartz for a nominal fee on a month-to-month basis mr schwartz was responsible for maintaining the premises and property of the kings point residence he managed the property landscaped maintained the pool removed snow made repairs maintained the property’s heating and air conditioning and performed other general maintenance services the bills related to the kings point residence were in petitioner’s name mr schwartz paid those bills on petitioner’s behalf with money from petitioner’s bank accounts mr schwartz maintained homeowners insurance for the kings point residence in his name from through during that time petitioner did not maintain insurance coverage for the kings point residence in its own name in date mr schwartz applied for homeowners insurance with royal sunalliance on the application_for insurance mr schwartz listed himself as the owner and t kadimah chapter as a mortgage interest holder t kadimah chapter did not hold a mortgage interest in the kings point residence at that time in mr schwartz as rev m jay schwartz filed a form rp-462 application_for exemption from real_property_taxes for property used as residence of officiating clergy parsonage or manse with the new york state department of taxation and finance for the kings point residence on the application under name of religious corporation mr schwartz wrote petitioner’s name in rabbi joel weiss in his capacity as a member of petitioner’s board filed a form rp-420-a b-rnw-ii renewal application_for real_property tax exemption for nonprofit_organizations ii--property use with the new york state department of taxation and finance for the kings point residence in rabbi schwartz moved to a nursing home and mr schwartz moved to a new address by that time rabbi schwartz’s wife had passed away mr schwartz continued to visit the kings point residence approximately three days per week using the pool during the summer and sleeping there at least one night per week through date sale of the kings point residence at a time not specified in the record mr schwartz discussed the sale of the kings point residence with messrs gross and knopfler mr schwartz then found a buyer for the kings point residence he also retained an appraiser and an attorney to aid petitioner with the sale on date petitioner entered into a contract to sell the kings point residence that same day members of petitioner’s board authorized the sale memorializing their unanimous consent in a document unanimous written consent the board’s unanimous written consent stated that petitioner no longer maintained a viable congregation petitioner was affiliated with khal ungvar an active jewish congregation incorporated under the religious corporations law of new york and exempt from federal taxation pursuant to sec_501 and the proceeds from the sale of the kings point residence should be distributed to khal ungvar because petitioner is a religious corporation the sale had to be approved by the attorney_general of new york mr schwartz retained an attorney on petitioner’s behalf to aid petitioner with a petition for approval of sale in its petition for approval of sale petitioner requested leave to sell the kings point residence petitioner’s sole asset petitioner stated that it was contemplating dissolution after the sale and requested that it be allowed to distribute the sale proceeds to khal ungvar petitioner further claimed that it operated as a chapter of khal ungvar on date petitioner was granted leave to sell the kings point residence the order granting leave to sell required that petitioner distribute the sale proceeds to khal ungvar upon petitioner’s dissolution on date the sale of the kings point residence closed petitioner did not dissolve after the sale at a time not specified in the record messrs gross zachariash and knopfler agreed orally that petitioner would place the proceeds from the sale of the kings point residence into its own bank account they also agreed that petitioner would pay mr schwartz a monthly stipend of approximately dollar_figure per month messrs gross zachariash and knopfler did not reduce this agreement to writing on date petitioner deposited the sale proceeds into its bank account on date petitioner began to write checks to mr schwartz on date messrs knopfler and zachariash authorized smith barney to establish automatic fund transfers from petitioner’s bank account to mr schwartz’s personal bank account on date messrs gross zachariash and knopfler notified smith barney that they wished to temporarily suspend the automatic fund transfers and to send mr schwartz a monthly distribution of dollar_figure petitioner continued to write checks and transfer funds to mr schwartz through date for tax_year petitioner made the following payments to mr schwartz date total amount dollar_figure big_number big_number big_number big_number big_number big_number for tax_year petitioner made the following payments to mr schwartz date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for tax_year petitioner made the following payments to mr schwartz date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number finally for tax_year petitioner made the following payments to mr schwartz date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number petitioner paid mr schwartz a total of dollar_figure during the taxable periods at issue petitioner did not file forms w-2 wage and tax statement or forms 1099-misc miscellaneous income with respect to any of these payments the fire at the kings point residence on date--after petitioner entered into a contract to sell the kings point residence but before petitioner was granted leave to sell it--a fire occurred at the kings point residence mr schwartz retained an appraiser to ascertain the extent of the damage caused by the fire mr schwartz filed a claim with royal sunalliance seeking payment for the damage to the kings point residence from the fire royal sunalliance denied mr schwartz’s claim on the grounds that he made fraudulent statements and material misrepresentations on his application_for insurance on date mr schwartz filed suit in his individual capacity and on behalf of petitioner against royal sunalliance and royal indemnity co in the supreme court of new york mr schwartz also filed suit in his individual capacity and on behalf of petitioner against fairmont insurance brokers ltd in the supreme court of new york the outcomes of those cases are not relevant to this opinion opinion i legal classification of mr schwartz a burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 this principle applies to the commissioner’s determination that a taxpayer’s workers are employees 117_tc_263 if an employer-employee relationship exists its characterization by the parties as some other relationship is immaterial sec_31_3121_d_-1 employment_tax regs sec_7491 which shifts the burden_of_proof to the secretary in certain other circumstances does not apply to employment_tax disputes sec_7491 see also 121_tc_89 aff’d 425_f3d_1203 9th cir 119_tc_121 n aff’d 93_fedappx_473 3d cir therefore petitioner bears the burden of proving that mr schwartz was not its employee during the taxable periods at issue b mr schwartz as petitioner’s employee petitioner contends that the payments made to mr schwartz were pursuant to a_trust that rabbi schwartz created for mr schwartz’s benefit rather than wage payments to an employee or an independent_contractor we have determined that this case can be decided on whether mr schwartz can be classified as an employee of petitioner therefore we will not address the issue of whether a_trust was created employers and employees are subject_to employment_taxes including fica fica provides a social_security_tax payable by both employers and employees see sec_3101 sec_3111 employers are required to withhold fica tax and federal_income_tax on wage payments ie itw that they make to their employees see sec_3102 sec_3402 these employment_taxes do not apply to payments made to independent contractors petitioner contends that mr schwartz was not its employee and that mr schwartz’s actions were consistent with those of a homeowner rather than even though we will not discuss the issue of whether a_trust was created we found it disconcerting that the testimony petitioner’s witnesses presented did not support a requisite intent to create a_trust among other things petitioner’s worker respondent contends that mr schwartz was petitioner’s property manager and that many of mr schwartz actions with respect to the kings point residence were performed on petitioner’s behalf using petitioner’s funds respondent further contends that petitioner benefited from mr schwartz’s actions which respondent claims were done in connection with petitioner’s business of owning and maintaining a parsonage for rabbi schwartz during his retirement the facts in this case and those of typical worker classification controversies are strikingly dissimilar see eg kurek v commissioner tcmemo_2013_64 holding that the taxpayer the sole_proprietor of a construction company failed to properly classify as employees the workers he hired to help him complete construction projects specks v commissioner tcmemo_2012_343 holding that the taxpayer husband who provided security services to several companies as a second job and was paid weekly by the companies properly classified himself as an independent_contractor blodgett v commissioner tcmemo_2012_298 holding that the taxpayer husband who served on the board_of trustees of a local bank for nearly years and was issued a form 1099-misc for the wage payments he received from the bank was properly classified as an independent_contractor atl coast masonry inc v commissioner t c memo holding that the taxpayer failed to properly classify its corporate officers masons and laborers as employees twin rivers farm inc v commissioner tcmemo_2012_184 holding that the taxpayer who hired two men to work on its farm failed to properly classify the workers as employees the taxpayer purchased workers’ compensation and employer’s liability insurance paid the workers weekly and provided living quarters to the workers rent free among other things unlike in a typical worker classification controversy petitioner did not make payments to mr schwartz while he was maintaining the kings point residence rather petitioner made large payments to mr schwartz over the course of four years following the sale of the kings point residence the record implies that mr schwartz may have maintained the kings point residence in exchange for living at the kings point residence rent free before when mr schwartz moved to a new home taxable periods before however are beyond the scope of this case pursuant to sec_31_3121_a_-1 and sec_31_3401_a_-1 employment_tax regs remuneration for employment may constitute wages even if the employer- employee relationship no longer existed at the time of the remuneration between the person in whose employ the services were performed and the individual who performed them although the regulations themselves do not offer a limitation on the amount of time that may pass between the end of the employment relationship and the payment before the payment made is no longer remuneration the regulations provide an example of a gap of two weeks between employment and payment sec_31_3121_a_-1 example a - a example employment_tax regs whether an individual performing services for a principal is an employee rather than an independent_contractor is a factual question to which common_law principles apply weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir see sec_3121 sec_3306 in determining whether a worker is an employee the court considers the degree of control exercised by the principal over the details of the work which party invests in the facilities used by the worker the opportunity of the worker for profit or loss whether the principal can discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating ewens miller inc v commissioner t c pincite weber v commissioner t c pincite we consider all facts and circumstances no one factor dictates the outcome ewens miller inc v commissioner t c pincite although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employment in order to accomplish the remedial purposes of the legislation involved id pincite citing 900_f2d_49 5th cir see also twin rivers farm inc v commissioner slip op pincite degree of control the right of the principal to exercise control_over the agent whether or not the principal in fact does so is the crucial test for the existence of an employer- employee relationship weber v commissioner t c pincite see also atl coast masonry inc v commissioner at under common_law an employer- employee relationship exists when the principal has the right to control and direct the worker regarding the result and how the result is accomplished sec_31_3121_d_-1 sec_31_3401_c_-1 employment_tax regs the principal need not actually direct or control the manner in which the services are performed the principal need only have the right to do so see weber v commissioner t c pincite twin rivers farm inc v commissioner slip op pincite similarly the principal need not set the worker’s hours or supervise every detail of the work environment to control the worker ewens miller inc v commissioner t c pincite citing 823_f2d_337 9th cir workers who set their own hours are not necessarily independent contractors id there is no indication in the record that petitioner maintained any control_over mr schwartz or could have directed or controlled mr schwartz indeed there is no indication that mr schwartz reported to petitioner or that petitioner maintained any oversight over mr schwartz’s efforts or evaluated his work this factor weighs against classifying mr schwartz as petitioner’s employee investment in facilities unlike in a typical worker classification case mr schwartz was the tenant of the kings point residence where respondent alleges most of mr schwartz’s services took place however the kings point residence was sold on date therefore there were no facilities or equipment in which petitioner invested for most of the taxable periods at issue this factor is neutral opportunity for profit and risk of loss the opportunity for profit or loss indicates nonemployee status see 64_tc_974 see also twin rivers farm inc v commissioner slip op pincite the fact that a worker is insulated from suffering a loss or prevented from realizing profit generally indicates that the worker is an employee see kurek v commissioner at atl coast masonry inc v commissioner at as the sole owner of the kings point residence petitioner generally had the opportunity for profit and bore the risk of loss from the sale of the kings point residence however the kings point residence was sold in date we note though that petitioner was not engaged in any apparent trade_or_business during most of the taxable periods at issue this factor weighs against classifying mr schwartz as petitioner’s employee right to discharge the workers employers typically have the right to terminate employees at will 55_tc_142 kurek v commissioner at unlike a normal employer-employee situation petitioner would not have been able to terminate mr schwartz as the tenant of the kings point residence mr schwartz would have had the right to continue to maintain the property had petitioner wished to prevent mr schwartz from maintaining the property petitioner likely would have had to evict mr schwartz furthermore we note that for most of the taxable periods at issue petitioner no longer owned the kings point residence this factor weighs against classifying mr schwartz as petitioner’s employee integral part of the business employees are typically an essential part of a taxpayer’s normal operation kurek v commissioner at see atl coast masonry inc v commissioner at petitioner’s sole asset was the kings point residence until the sale after which its sole asset was the proceeds although petitioner claimed in its certificate of incorporation that it was organized to maintain a house of worship with a principal place of worship in brooklyn new york the record reflects that petitioner never operated the kings point residence or any other building as a house of worship and that petitioner has never had a congregation instead the record reflects that petitioner owned and maintained the kings point residence as a parsonage for rabbi schwartz and his family petitioner did not maintain a business for the purposes of this factor test this factor is neutral permanency of the relationship the permanency of a work relationship indicates employee status see ewens miller inc v commissioner t c pincite noting that a transitory work relationship may point toward independent_contractor status see also twin rivers farm inc v commissioner slip op pincite mr schwartz’s relationship with petitioner began when he was a member of petitioner’s original board this relationship ended when mr schwartz resigned from his position in several years before the taxable periods at issue this factor weighs against classifying mr schwartz as petitioner’s employee the relationship the parties believed they created petitioner contends that the relationship created by the parties was not intended to be that of an employer-employee petitioner contends that they created a relationship in which petitioner supported mr schwartz at trial mr gross testified that he believed that rabbi klein promised rabbi schwartz that he rabbi klein would take care of mr schwartz with petitioner’s funds specifically mr gross testified that rabbi bernard schwartz had an only child myron and the funds were considerable and he didn’t find a way that this son is going to be able to support himself and it was my understanding that rabbi klein promised rabbi bernard schwartz that he would take care of his son from these funds mr gross was not present when rabbi schwartz and rabbi klein made this claimed agreement when asked whether he discussed the claimed agreement with rabbi klein mr gross stated i don’t know that we discussed it we had that common understanding we worked together you know we discussed the schwartzes we discussed the house that was sold we discussed that myron is you know knocking on our door wanting to know--how do we support the guy so this is what we did petitioner alleges that mr schwartz’s weight left him unfit for employment however petitioner acknowledges that mr schwartz worked periodically as a limo driver despite the contradictions in mr gross’ testimony the consistent thread is that petitioner believed its duty was to support mr schwartz although the existence of this duty was highly questionable given petitioner’s exempt status we find that petitioner did not believe it had an employer-employee relationship with mr schwartz this factor weighs against classifying mr schwartz as petitioner’s employee conclusion after weighing the above factors we conclude that mr schwartz was not petitioner’s employee during the taxable periods at issue it appears that respondent was trying to fit a square peg into a round hole by arguing mr schwartz was an employee ii additions to tax and penalties under sec_6651 and sec_6656 petitioner was not required to file any federal employment_tax returns or make any required deposits for the taxable periods at issue with respect to mr schwartz because mr schwartz was not petitioner’s employee during that time accordingly we hold that petitioner is not liable for additions to tax pursuant to sec_6651 or for penalties under sec_6656 for the taxable periods at issue iii conclusion we hold that mr schwartz was not petitioner’s employee for the taxable periods at issue and that petitioner is not liable for federal employment_taxes with respect to mr schwartz as determined by respondent because mr schwartz was not petitioner’s employee sec_530 relief is not applicable we further hold that petitioner is not liable for additions to tax pursuant to sec_6651 or penalties pursuant to sec_6656 for the taxable periods at issue with respect to mr schwartz contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing and respondent’s concessions an appropriate decision will be entered
